IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


MR. JASON PARKER, PRO SE,                : No. 137 EM 2015
                                         :
                    Petitioner           :
                                         :
                                         :
            v.                           :
                                         :
                                         :
COMMONWEALTH OF PENNSYLVANIA,            :
                                         :
                    Respondent           :


                                    ORDER



PER CURIAM

      AND NOW, this 21st day of December, 2015, the Application for Extraordinary

Relief is DENIED.